DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Please see the below responses to Applicant’s remarks.
i.	Applicant describes amended claim language of claim 1 and 21; claim 12 is amended with language from previously objected claim 13. 
The rejection applied to these claims and those depending therefrom is withdrawn.
ii.	Applicant indicates amendment of the prior recitations within claims of “...slot...” to instead recite “...opening...”
The language “...opening...” finds no antecedent basis in the specification, and the cited passage and drawings do no lend clarity to discerning the intended difference.
For the sake of compact prosecution, remaining recitations of a “...slot...” will be interpreted to make reference to feature 810 in Figure 8 [0056], whereas an “...opening...” will be interpreted to make reference to one of feature 514 [0036] or 522 [0039] in Figure 5.  Aligning claim language for similarity with language of the specification is most helpful for clarity of the record. 
iii.	Applicant indicates claim 14 having been amended with limitations of claims 16, 19.
The allowability of claim 19 was considered finding basis in comprising limitations of both base and intervening claims.  Having left claim 15 intact, cited prior art is deemed to read fairly on the new scope captured by amended claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2018/0110139; hereinafter Seo) and Endo et al. (2015/0261259; hereinafter Endo) in view of Seo et al. (2015/0241925; hereinafter Park; this combination of references hereinafter referred to as SEP).


Regarding claim 14, Seo discloses an electronic device [0002] comprising: 
a processor ([0057]: Processor unit); 
a memory (Storage means [0057] corresponds to memory device [0034]); 
first (110 of Figure 1A) and second (120) body portions coupled to each other by a hinge (140) having a single rotation axis (Corresponding to 143); 
a flexible display (150; [0043]) attached to at least one of the first (110) or second (120) body portions, 
the flexible display (150) having edges (One of two opposite edges of 150 extending in shown y-direction), 
the first body portion (110) covering first opposing portions of the edges (Opposing edges of 150 within area “...A...”), 
the second body portion (120) covering second opposing portions of the parallel edges (Opposing edges of 150 within area “...C...”); 
flexible covers (130; [0044]) attached to the second body portion (120; [0043]), 
the flexible covers (130) extending from the second body portion (622; corresponding to 120 of Figure 1A) to the first body portion (110), wherein the flexible covers cover respective third opposing portions of the parallel edges (Opposing edges of 150 within area “...B...”). 
The embodiment of Figure 1A of Seo does not make an outright statement of the device being provided wherein each of the flexible covers including a respective single member.
However, among the embodiments provided are those illustrated in Figures 4 and 5, showing lateral view ([0015], [0016]) of a device surface comparable to the housing “...lower side...” occupied by the microphone (113; [0053]).  Therein, the equivalent folding portion’s (410/510) constituent first (411/511) through fifth (415/515) folding members – connecting corresponding first (421/521) and second (422/522) housing – may, as an alternative to the shown first through fifth members, be provided as one entity ([0073], [0076]).  Absent an explicit statement to the contrary, Seo’s admission of encompassing additional form and detail [0133] is interpreted to encompass the “...one entity...” alternative shown and discussed with regards to embodiments of Figure 4 and 5 as being applicable to the embodiment captured in Figure 1A, and thus reading fairly on the claimed single member.  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Seo provides a fair reading on the device being provided wherein each of the flexible covers including a respective single member, as claimed, in view of the reasoning above.
Seo does not make an outright statement of the display being provided with parallel edges.
In the same field of endeavor, Endo discloses a flexible display device [0002] whose panel is described as formed with a predetermined aspect ratio [0123].  Aspect ratio is a proportion of width and height (e.g. 9:16) applicable to rectangular geometry.  A rectangular body is by definition formed from two sets of parallel lines.  A display panel having the indicated geometry is interpreted to be among the means by which a number of manufacturing steps is reduced, similarly reducing cost and increasing yield [0421].
Seo discloses first (110 of Figure 1A) and second (120) housings on a single surface being parallel with one another [0044].  This does not communicate whether or not 110 and 120 on opposing (i.e. front, rear) device surfaces are parallel, from which a relationship among corresponding display panels edges may be discerned.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be formed with rectangular aspect ratio – and thus, parallel edges – in view of the teaching of Endo to reduce manufacturing cost and increase manufacturing yield.
Seo in view of Endo does not explicitly disclose the display wherein each of the flexible covers is attached by an opening on one of the second body portion or the flexible cover, the opening engaged with a protrusion on another of the second body portion or the flexible cover, the protrusion having a first boss; a slider attached to the first boss; and a bolt that engages with the first boss to attach the slider.
In the same field of endeavor, Park discloses a flexible display [0003] wherein each of the flexible covers (Comprising 130 of Figure 29) is attached by an opening (Comprising 131a; [0233]: “...131a may be a slot...”)1 on one of the second body portion or the flexible cover (Comprising 130), the opening (Comprising 131a) engaged with a protrusion (Comprising 506A*2) on another of the second body portion (Comprising one of 110, 120) or the flexible cover, the protrusion (Comprising 506A*) having a first boss (Comprising 506B*3); a slider (Comprising 506*4) attached to the first boss (Comprising 506B*); and a bolt (Comprising 113) that engages with the first boss (Comprising 506B*) to attach the slider (Comprising 506).  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified wherein each of the flexible covers is attached by an opening on one of the second body portion or the flexible cover, the opening engaged with a protrusion on another of the second body portion or the flexible cover, the protrusion having a first boss; a slider attached to the first boss; and a bolt that engages with the first boss to attach the slider in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state.


Regarding claim 15, SEP discloses the electronic device of claim 14.  
Seo does not expressly state the device being provided wherein the opening is on the second body portion and the protrusion is on the cover. 
However, Park’s flexible display [0003] disposes the protrusion (Comprising 506A* of Figure 29) on first (Comprising 110)/ second (Comprising 120) body portions, with the opening (Comprising 131a) on the hinge unit / flexible cover (130; [0233]).  This is the opposite configuration, relative to manner claimed.  
However, the last sentence of the aforementioned [0233] of Park indicates “...the first rail 131a may be a slot that extends in the longitudinal direction L and the second rail 113 may be a protrusion that is inserted into the slot, or vice versa...” (emphasis provided), which is interpreted to communicate a positioning opposite to that explicitly stated, wherein instead the protrusion is formed on the flexible cover, and the slot is on the second body portion, is ultimately within the disclosure of Park.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Seo to be modified wherein the opening is on the second body portion and the protrusion is on the cover, in view of the teaching of Park, to preserve the flexible display’s ability to spread flat in an unfolded state.

Regarding claim 17, SEP discloses the electronic device of claim 14.  
Seo does not expressly state the device being provided wherein a portion of the second body portion is sandwiched between the cover and the slider. 
However, Park’s flexible display [0003] utilizes a rail (114 of Figure 29), a portion of which extending in the longitudinal direction “...L...” being disposed between rail 151 and an equivalent slider (Comprising 506*).  114 is provided on and considered a portion of second body portion 120, and is thus analogous to the claimed portion of the second body portion.  151, as part of the bracket (131) that forms the hinge unit (130) corresponds to the claimed flexible cover.  506* is interpreted as analogous to the claimed slider.  114 being formed between 151 and 506* is interpreted to read fairly on the claim limitation.  This is among constituent elements used to preserve the flexible display’s ability to spread flat in an unfolded state ([0006], [0007]).  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Seo to be modified wherein a portion of the second body portion is sandwiched between the cover and the slider in view of the teaching of Park to preserve the flexible display’s ability to spread flat in an unfolded state. 


ii.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SEP as applied to claims 15, above, and further in view of Lee et al. (2016/0070303; hereinafter Lee).

Regarding claim 20, SEP discloses the electronic device of claim 15.  
SEP does not explicitly disclose the device further comprising a spring having a first end engaged with the protrusion and a second end connected to the second body portion.
In the same field of endeavor, Lee discloses a flexible display [0014] establishing an elastic member (107c of Figure 4C) having one end attached to a guide protrusion (104b) and another end thereof attached to the second body unit (102 of Figure 4B).  These are among measures taken to ensure that the display maintains a flat state while the mobile terminal is deformed [0008].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Seo to be modified as further comprising a spring having a first end engaged with the protrusion and a second end connected to the second body portion in view of the teaching of Lee to maintain a flat display when the mobile terminal is deformed.


Allowable Subject Matter
5.a.	Claims 1 – 12, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed toward an electronic device comprising first and second body portions coupled to each other by a hinge having a single rotation axis, a flexible display comprising first, second and third opposing portions of parallel edges, the flexible display attached to at least one of the first or second body portions, and flexible covers covering third opposing portions of the parallel edges and attached to at least one of first and second body portions.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose an electronic device comprising: a processor; a memory; first and second body portions coupled to each other by a hinge having a single rotation axis, wherein the first body portion comprises first members adjacent to respective first covers to form respective first slots, and wherein the second body portion comprises second members adjacent to respective second covers to form respective second slots; a flexible display attached to at least one of the first or second body portions, the flexible display having parallel edges, the first body portion covering first opposing portions of the parallel edges in the respective first slots, the second body portion covering second opposing portions of the parallel edges in the respective second slots; and flexible covers attached to the first body portion, each of the flexible covers comprising a respective cover member, wherein each of the cover members is a single member that is configured to occupy planar and non-planar configurations, wherein each of the single members extends from the first body portion to the second body portion, and wherein the flexible covers cover respective third opposing portions of the parallel edges.
Thus, claim 1 is allowed.
ii.	Claims 2 – 11 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 11 are allowed.
iii.	Regarding claim 12, the cited prior art fails to singularly or collectively disclose an electronic device comprising: a processor; a memory; first and second body portions coupled to each other by a hinge having a single rotation axis; a flexible display attached to at least one of the first or second body portions, the flexible display having parallel edges, the first body portion covering first opposing portions of the parallel edges, the second body portion covering second opposing portions of the parallel edges; and a flexible cover attached to the first body portion, the flexible cover extending to the second body portion and covering third opposing portions of the parallel edges; wherein the first body portion comprises: a first member extending parallel to and supporting the first opposing portions of the parallel edges; a first cover adjacent the first member, the first member and the first cover forming a slot for the first opposing portions of the parallel edges; and wherein the second body portion comprises: a second member extending parallel to and supporting the second opposing portions of the parallel edges; and a second cover adjacent the second member, the second member and the second cover forming a slot for the second opposing portions of the parallel edges.
Thus, claim 12 is allowed.
iv.	Regarding claim 21, the cited prior art fails to singularly or collectively disclose an electronic device comprising: a processor; a memory; first and second body portions coupled to each other by a hinge having a single rotation axis, wherein the first body portion comprises first members adjacent to respective first covers to form respective first slots, and wherein the second body portion comprises second members adjacent to respective second covers to form respective second slots; a flexible display attached to at least one of the first or second body portions, the flexible display having parallel edges, the first body portion covering first opposing portions of the parallel edges in the respective first slots, the second body portion covering second opposing portions of the parallel edges in the respective second slots; and a flexible cover attached to the second body portion by a slot on one of the second body portion or the flexible cover, the slot engaged with a protrusion on another of the second body portion or the flexible cover and configured to facilitate adjustability of a length of the flexible cover to account for differences between the flexible cover and flexible display in transitioning between open and closed states of the electronic device, the flexible cover extending to the second body portion and covering third opposing portions of the parallel edges.
Thus, claim 21 is allowed.
---
5.b.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, SEP discloses the electronic device of claim 17.  The cited prior art fails to singularly or collectively disclose the device further comprising a second boss on the slider, the second boss concentric with the first boss. 
Thus, claim 18 is objected to.
---

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0014]: “...slot...” structure considered, by description as that into which other device components are insertable, as bearing qualities of an “...opening...” in keeping with the manner claimed.
        2 Reference numeral created by Examiner and not present in the reference itself: intending to identify (Figure 29) unnumbered feature comprising U-shaped structure visualized with diagonal cross-hatching, into which the base of 113 appears to be fixedly inserted (not slidably positioned).
        3 Reference numeral created by Examiner and not present in the reference itself: with regard to above footnote describing the indicated “...U-shaped...” structure (Figure 29) with reference numeral 506A*, 506B* captures at least a portion of an inner sidewall of said U-shaped structure, with which the base of 113 comes into direct contact, when fixedly inserted within 506A* and slidably positioned within 131a.  
        4 Reference numeral created by Examiner and not present in the reference itself: with regard to 506A* corresponding to U-shaped featured visualized with cross-hatching, 506 corresponds to the similarly cross-hatched linear segment of feature with which 506A*/506B* is integrated as a single part, extending in “...L...” direction beyond truncated view, for connection to each of 110 and 120.